Citation Nr: 0019983	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-21 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

The propriety of the initial 50 percent evaluation assigned 
for the service-connected post-traumatic stress disorder 
(PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to March 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 rating decision of the RO.  

It is noted that, as the issue on appeal involves a question 
of the propriety of the initial evaluation assigned, the 
Board has recharacterized the issue accordingly in light of 
the distinction noted by the United States Court of Appeals 
for Veterans Claims (Court) in the case of Fenderson v. West, 
12 Vet. App. 119 (1999).  



REMAND

The veteran contends that he is entitled to an initial rating 
in excess of 50 percent for the service-connected PTSD.  When 
a veteran claims that a service-connected disability is more 
severely disabling than as rated, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  

The Court has held that the duty to assist the claimant in 
obtaining and developing facts and evidence to support his 
claim includes obtaining all relevant medical records.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  

It also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this case, the veteran was afforded VA examinations for 
PTSD in October 1996 and August 1999.  He and his wife also 
provided testimony as to the nature of his psychiatric 
condition at a hearing at the RO in August 1997 and before 
the undersigned Member of the Board in Washington, DC, in May 
2000.  

A review of the testimony offered at both of the hearings 
appears to indicate that the veteran's condition is much 
worse than that which is described in the examination reports 
accompanying the claims folder.  Indeed, it was asserted at 
the hearing conducted at the RO in October 1996 that the 
veteran had been unable to work due to the symptoms 
associated with his PTSD.  

It also appears from a review of the testimony offered at the 
Central Office hearing in May 2000 that the veteran was 
receiving treatment from a private physician for his PTSD.  
Copies of these records are not associated with the claims 
folder.  

Hence, the Board finds that a contemporaneous examination of 
the veteran to determine the severity of his PTSD, as well as 
association with the claims file of any records of treatment 
or evaluation for his PTSD would materially assist in the 
adjudication of the veteran's claim.  

It also appears from the evidence of record that the veteran 
has been receiving disability benefits from the Social 
Security Administration (SSA).  A copy of any decision 
awarding benefits and copies of the medical evidence on which 
such decision was based should be obtained.  

Furthermore, the criteria for evaluating mental disorders 
such as the veteran's were changed, effective on November 7, 
1996.  "[W]here the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant generally applies."  White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the new regulations, the rating criteria have 
substantially changed, focusing on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment.  In Massey v. Brown, 7 Vet. App. 204 (1994), the 
Court remanded a decision of the Board as a result of the 
Board's failure to support its decision with evidence that 
correlated clearly to the schedular criteria chosen.  The 
Court held that the Board's consideration of factors which 
were wholly outside the rating criteria provided by the 
regulations was error as a matter of law.  

Consequently, any examination conducted on remand should 
include a report of the current psychiatric symptoms and 
clinical findings in terms consistent with both the old and 
the new rating criteria.  

In addition, the RO, following completion of the necessary 
development, should consider whether a "staged" rating, 
involving assignment of separate ratings for distinct periods 
of time, is warranted here in accordance with Fenderson.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his complaints 
regarding PTSD since June 1996.  After 
securing the necessary release, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO should take appropriate steps 
in order to obtain a copy of any decision 
granting the veteran SSA disability 
benefits and copies of the medical 
evidence on which the decision was based  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the service-connected 
PTSD.  All indicated testing should be 
conducted and the claims folder must be 
made available to the examiner for 
review.  Based on his/her review of the 
case, the examiner should enter a 
complete multiaxial evaluation, including 
a score on the Global Assessment of 
Functioning scale of Axis V along with an 
explanation of the significance of the 
assigned score.  The examiner's report 
should indicate that the claims file was 
reviewed and should describe all current 
psychiatric symptoms and clinical 
findings.  All correct diagnoses should 
be set forth.  In addition, it is 
requested that the examiner offer an 
opinion as to the degree of social and 
industrial inadaptability caused by the 
service-connected PTSD.  A complete 
rationale for all opinions expressed must 
be provided.  

4.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim.  That 
review should include consideration of 
the Court's holding in Fenderson.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



